Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 1 of 15 PageID 792




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


  C.K., an individual,

                         Plaintiff,
  v.
                                                Case No. 3:19-cv-01412-MMH-MCR
  WYNDHAM HOTELS AND RESORTS, INC., et al.

                         Defendants.


             REPLY MEMORANDUM IN SUPPORT OF DEFENDANT
       MARRIOTT INTERNATIONAL, INC.’S MOTION TO DISMISS PLAINTIFF’S
                             COMPLAINT




                                          i

 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 2 of 15 PageID 793




        Defendant Marriott International, Inc. (“Marriott International”), submits this Reply in

 support of its motion to dismiss (“Motion”) plaintiff C.K.’s (the “Plaintiff” or “C.K.”) Complaint

 (ECF No. 1, hereinafter, the “Complaint” or “Compl.”), in its entirety, with prejudice, because it

 fails to state a claim on which relief can be granted.

                                         INTRODUCTION

        To support its TVPRA claim, Plaintiff’s response in opposition to Marriott’s Motion (ECF

 No. 81, hereinafter “Opposition” or “Opp.”) relies on a radical construction of the TVPRA that

 would turn that statute on its head—creating liability for any business which fails to affirmatively

 prevent sex trafficking by third party criminals, instead of applying the actual words of the statute,

 which impose liability on those who knowingly participate in a trafficking venture with such

 criminals. The Opposition’s untenable construction cannot be squared with the text of the TVPRA

 or the many cases which have applied it. To be sure, Marriott International has been an industry

 leader in addressing human trafficking, including developing and implementing training around

 the world, and it unequivocally condemns all forms of sexual exploitation. But there simply is no

 support for the sweeping proposition that Congress intended to render Marriott International or

 other franchisors civilly liable for failing to detect and prevent criminal acts committed by

 unknown third parties against unknown persons on the premises of their many franchisees. And

 nothing in the Opposition points to a single allegation which could cure the Complaint’s failures

 to allege any facts plausibly suggesting that Marriott somehow knowingly “benefitted from,” let

 alone “participated in,” the sex trafficking of C.K. These defects are fatal under the TVPRA.

        The rest of the Opposition is a model of evasion. At every turn, it fails to address the

 dispositive arguments in Marriott International’s Motion. Most fundamentally, instead of

 distinguishing the controlling Florida authorities on franchisors’ liability for the acts or omissions


                                                   1
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 3 of 15 PageID 794




 of franchisees, the Opposition lists numerous allegations pertinent to “significant say so and

 involvement in day-to-day operations” in an attempt to show that Marriott International is

 vicariously liable for the acts or omissions of the staff at the Four Points by Sheraton Jacksonville

 Baymeadows or the Sheraton Jacksonville (together, the “Sheraton hotels”). However, the

 Opposition’s summary of allegations only demonstrate that Marriott International did not exercise

 the day-to-day control over the Sheraton hotels that would be necessary to establish vicarious

 liability. The rest of the Opposition follows the same pattern, failing to engage meaningfully with

 the controlling authorities with respect to Rule 8 and the Complaint’s shotgun pleading against

 multiple distinct defendants involving alleged criminal acts at multiple hotel franchise properties

 over a five-year period. Accordingly, the Court should dismiss Complaint with prejudice.

                                           ARGUMENT

 I.     THE TVPRA DOES NOT IMPOSE CIVIL LIABILITY FOR FAILING TO
        PREVENT SEX TRAFFICKING.

        The crux of Plaintiff’s Opposition is that Congress intended, by amending the TVPRA, to

 impose a radical “paradigm shift” by regulating “the entire hospitality industry.” Opp. at 5.

 Specifically, the Opposition argues that franchisors must “conduct a proactive analysis to

 determine whether the business financially benefits from participation in a sex trafficking venture”

 and “take affirmative steps to prevent sex trafficking on their properties.” Id.; Opp. at 11-12. The

 Opposition then goes even further and argues that franchisors must, “exert some meaningful effort

 to appraise themselves of the activities – especially flagrant criminal activities – at their hotel

 properties,” although precisely what these efforts are Plaintiff never specifies. Id. at 5. It is

 unsurprising that the Opposition cites no relevant authority or legislative history to support its

 sweeping revision of the TVPRA. In fact, the 2008 amendment to the TVPRA extended civil

 liability beyond direct perpetrators of sex trafficking to those who “knowingly benefit[],


                                                  2
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 4 of 15 PageID 795




 financially or by receiving anything of value from participation in a venture which [they] knew or

 should have known has engaged in an act in violation of this chapter.” 18 U.S.C. § 1595(a).

        There is not the slightest indication from this amendment that Congress intended to impose

 an affirmative duty on the hospitality (or any other) industry to “conduct a proactive analysis,” or

 perform law enforcement functions as suggested by the Plaintiff. Opp. at 5. The Opposition cites

 generic canons of construction, including that courts should consider a statute as a whole and give

 meaning to each clause. Id. at 6. To the extent these canons have any application here, they

 undercut Plaintiff’s construction, which erases key words and phrases from the statute (e.g.,

 “knowingly benefits” and “participation in a venture”) while appending a host of imagined

 regulatory standards onto it. Other canons also undercut the Plaintiff’s construction, such as the

 canon that “statutes should receive a sensible construction . . . so as to avoid an unjust or absurd

 conclusion.” United States v. Ballinger, 395 F.3d 1218, 1237 (11th Cir. 2005) (quoting Chapman

 v. Houston Welfare Rights Org., 441 U.S. 600, 608 (1979)). Plaintiff’s construction generates

 absurd results: every business which might have engaged in a routine commercial transaction

 concerning C.K. or her traffickers (e.g., an unwitting taxi driver transporting C.K. to her next

 destination), no matter how attenuated to the sex trafficking venture, would be civilly liable if it

 failed to actively investigate, police, and somehow prevent the trafficking. This turns the statute

 on its head: creating liability for somehow failing to prevent sex trafficking crimes, instead of

 liability for knowingly participating in such crimes. Only the latter is actionable.

        The Opposition fails to engage meaningfully with the cases applying the TVPRA. Those

 cases, unlike what the Opposition seeks to do, have considered the statute as a whole, given effect

 to each of its clauses, and refrained from creating regulatory standards by judicial fiat. Granting

 motions to dismiss in favor of franchisors, the Northern District of Georgia court recently held



                                                   3
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 5 of 15 PageID 796




 that:

         TVPRA claims require Plaintiff to allege that the Defendants participated in
         ventures that were engaged in sex trafficking and that they each had three separate
         types of knowledge with respect to that venture: (1) knowledge as to the benefit
         received from trafficking; (2) knowledge as to ‘assisting, supporting or facilitation’
         trafficking; and (3) knowledge that the Plaintiff was either a minor or subject to
         force.

 Jane Doe 1 v. Red Roof Inns, Inc. et al., 1:19-cv-3840 (N.D. Ga. Apr. 13, 2020) (ECF No. 282 at

 8) (emphasis added).1 Like the complaints in the Jane Doe 1 through 4 matters, the Complaint

 here also fails to state a TVPRA claim.

         First, Marriott International neither “knew or should have known” that C.K. was being

 victimized by sex traffickers nor “knowingly benefitted” from her trafficking. Plaintiff insists that

 general knowledge about trafficking in the hospitality industry is enough (Opp. at 7), but that is

 not so. Instead, Plaintiff must plead facts giving rise to a reasonable inference that Marriott

 International knew or should have known about C.K.’s trafficking and “knowingly benefitted”

 from it. See, e.g., Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 169 n.5 (S.D.N.Y.

 2019) (“Apart from the constructive knowledge provision, the operative language of the TVPRA

 civil remedy and the underlying criminal statute are identical. I therefore consider the ‘benefits’

 element to have the same content in both provisions.”); Ratha v. Phatthana Seafood Co., Ltd., CV

 16-4271-JFW (ASX), 2017 WL 8293174, at *4 (C.D. Cal. Dec. 21, 2017); Florida Abolitionist v.

 Backpage.com LLC, No. 617CV218ORL28TBS, 2018 WL 1587477, at *5 (M.D. Fla. Mar. 31,

 2018). The underlying principle remains the same regardless of a case’s procedural posture: a

 plaintiff must plead, proffer evidence, and ultimately prove relevant knowledge of the plaintiff’s



 1
  Similar decisions were issued granting motions to dismiss in Jane Doe 2 v. Red Roof Inns, Inc.
 et al., 1:19-cv-3841 (N.D. Ga. Apr. 13, 2020); Jane Doe 3 v. Red Roof Inns, Inc. et al., 1:19-cv-
 3843 (N.D. Ga. Apr. 13, 2020); and Jane Doe 4 v. Red Roof Inns, Inc. et al., 1:19-cv-3845 (N.D.
 Ga. Apr. 13, 2020).

                                                   4
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 6 of 15 PageID 797




 trafficking, not just generalized knowledge that sex trafficking existed.

        Here, the Complaint’s failure to allege anything that could have given rise to a plausible

 inference that Marriott International knew or should have known of C.K.’s trafficking or that it

 “knowingly benefitted” from such a crime is a fatal defect requiring dismissal. The Opposition

 primarily references C.K.’s arrest for prostitution at the Four Points Jacksonville Baymeadows.

 Opp. at 2 citing Compl. ¶ 68. Even this allegation, however, is insufficient to establish that Marriot

 International knew or should have known of C.K.’s trafficking. See Lawson v. Rubin, No. 17 Civ.

 6404 (BMC), 2018 WL 2012869 (E.D.N.Y. Apr. 29, 2018). The Opposition then refers to the same

 general “red flags” that allegedly occurred at each of the “Defendant” hotel franchise properties

 (Opp. at 2-3, 7 (citing Compl. ¶¶61-83)); however, there are no allegations of specific contact

 between C.K. and the hotel operators’ staff at the different Sheraton hotels, let alone contact with

 any Marriott International employees. Absent any facts that Marriott International knew or should

 have known of C.K.’s trafficking, Marriott International similarly could not have “knowingly

 benefitted” from any trafficking venture.

        This defect also underscores why Plaintiff’s heavy reliance on M.A. v. Wyndham Hotels &

 Resorts Inc., et. al. Case No. 2:19-CV-849, 2019 WL 4929297 (S.D. Ohio Oct. 7, 2019) and H.H.

 v. G6 Hospitality, LLC, 2:19-CV-755, 2019 WL 6682152 (S.D. Ohio Dec. 6, 2019) is misplaced.

 Opp. at 6-11. In the first instance, these are outlier cases issued by the same judge outside the

 Eleventh Circuit, contrary to the weight of authority in construing the TVPRA. 2 In fact, allegations

 about sex trafficking and the hotel industry, in general, not only are insufficient to state a TVPRA

 claim, but they also constitute redundant, immaterial, impertinent or scandalous matter that should




 2
  Recognizing this, similar TVPRA claims based on this theory were filed against franchisors in
 an attempt at a consolidated MDL proceeding before that chosen court. That attempt failed.

                                                   5
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 7 of 15 PageID 798




 be stricken under Rule 12(f). Jane Doe 1, ECF No. 282 at 12. M.A. and H.H. are not controlling

 on this Court, and they are at odds with the plain text of the TVPRA, which requires “participation

 in” a sex trafficking venture. See infra. In any event, there are no allegations which support any

 plausible inference that Marriott International was willfully blind to C.K.’s sex trafficking. There

 are no allegations that C.K. ever dealt with Marriott International. The allegations regarding signs

 of trafficking to the hotel operators’ staff (who are not Marriott International’s employees or

 agents), do not support any plausible inference that Marriott International was willfully blind to

 (or should have known about) C.K.’s sex trafficking.

        Second, the Opposition ignores the Complaint’s failure to allege any participation in C.K.’s

 trafficking. See, e.g., Geiss v. Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156 (S.D.N.Y. 2019);

 Noble v. Weinstein, 335 F. Supp. 3d 504, 524 (S.D.N.Y. 2018); United States v. Afyare, 632 F.

 App’x 272, 285 (6th Cir. 2016). “Participation in a venture” requires more than “mere negative

 acquiescence.” Afyare, 632 F. App’x 272 at 282. “Association alone cannot establish liability;

 instead, knowledge and ‘some participation in the sex trafficking act itself must be shown.’” Jane

 Doe 1, ECF No. 282 at 8-9 (citing Noble, supra, and Afyare, supra). Thus, the dispositive question

 is whether Marriott International made an overt act of participation in the sex-trafficking act.

 Afyare, 632 F. App’x at 286. It did not. The Opposition (at 3 and 8) cites to conclusory portions of

 the Complaint about the hotels’ alleged “facilitation” based on renting rooms (Compl. ¶¶84-99),

 awareness of sex trafficking generally (Compl. ¶¶41, 57), and reasserts that the renting of rooms

 is sufficient under the M.A. decision (Opp. at 8) – but fails to cite any facts supporting an overt act

 by Marriott International in the sex trafficking venture. The mere renting of hotel rooms by a

 franchisee is irrelevant because as discussed above, the Complaint fails to allege that Marriott

 International knew or should have known about the sex trafficking venture. If Marriott



                                                   6
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 8 of 15 PageID 799




 International did not even know and could not have known about the sex trafficking venture, then

 it could not have participated in such venture. Accepting Plaintiff’s position “would create a

 vehicle to ensnare conduct that the [TVPRA] never contemplated.” Afyare, 632 F. App’x at 286.

        While characterizing the weight of authority cited by Marriott International as “non-

 controlling” (Opp. at 10), Plaintiff glosses over the fact that the authorities on which the Opposition

 relies support Marriott International and equally require dismissal. 3 In particular, Bistline v.

 Parker, 918 F.3d 849 (10th Cir. 2019) highlights the extent of conduct required for participation.

 There, the plaintiffs alleged that lawyers, after having allegedly received “graphic evidence of the

 ceremonial rape of little girls” nonetheless actively discussed and helped their co-defendant

 “develop[] a scheme” to continue to “cloak forced labor and ritual rape of young girls” that they

 had seen. 918 F.3d at 874-75 (emphasis added). Thus, Bistline involved factual allegations of the

 defendant’s knowledge of the sex trafficking of the specific plaintiff involved as well as active

 participation in that trafficking venture. In contrast, the Complaint does not (and cannot in good

 faith) make remotely analogous allegations regarding Marriott International.

        Bistline also makes clear that the TVPRA defines “venture” as “any group of two or more

 individuals associated in fact…” See id. at 873 (emphasis added). That definition closely tracks

 the definition of “enterprise” in the RICO Act; both require that participants be “associated in

 fact.” Compare 18 U.S.C. § 1591(e)(6) with 18 U.S.C. § 1961(4). To be “associated in fact”

 persons must be “associated together for a common purpose.” United States v. Turkette, 452 U.S.

 576, 583 (1981) (emphasis added). The Complaint does not (and cannot in good faith) allege that




 3
  For example, in Jean Charles v. Perlitz, the complaint alleged that the defendant knew of at least
 one victim who was living at the perpetrator’s home and actually witnessed the perpetrator show
 at least one victim a pornographic video. Perlitz, 937 F. Supp. 2d 276, 288 (D. Conn. 2013). In
 stark contrast, no such allegations of direct knowledge exist here.

                                                   7
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 9 of 15 PageID 800




 Marriott International shared any such purpose with C.K.’s traffickers.

        Lastly, the suggestion of direct liability through a common law exception to the vicarious

 liability rule lacks merit. Opp. at 11-12 (arguing “special situations where it is the employer who

 is in the best position to identify and minimize the risks involved in the contractor’s activities.”).

 The only case cited, Wilson v. Good Humor Corp., 757 F.2d 1293 (D.C. Cir. 1985), is as Plaintiff

 admit “not controlling law” (Opp. at 12) and is a red herring in any event. Good Humor involved

 the doctrine of inherently dangerous activities, which Florida has cabined to circumstances in

 which a duty arises where “danger inheres in the performance of the work [of the contractor].”

 American Home Assurance Co. v. Nat’l R.R. Passenger Corp., 908 So.2d 459, 468 (Fla. 2005)

 (internal citation omitted). The daily operations of hotels are left to the discretion and control of

 independent hotel managers. No law in Florida or anywhere else has held that operating a hotel is

 an “inherently dangerous activity” such that a franchisor can be held vicariously liable for the acts

 of a hotel manager of a franchisee hotel. Indeed, any such principle would contravene Florida’s

 jurisprudence on franchisor liability as discussed below.

 II.    PLAINTIFF’S OPPOSITION FAILS TO ASSERT ANY BASIS FOR VICARIOUS
        LIABILITY.

        To establish an agency relationship necessary to support a claim for vicarious liability, the

 franchisor must have control over the day-to-day operations of the franchisee. Madison v.

 Hollywood Subs, Inc., 997 So.2d 1270, 1271 (Fla. 4th DCA 2009). Most importantly, the Supreme

 Court of Florida has held that providing contractual franchise support services – similar to

 Plaintiff’s allegations here – is not sufficient for an agency relationship. Mobil Oil Corp. v.

 Bransford, 648 So.2d 119, 120 (Fla. 1995); see also Jane Doe 1, ECF No. 282 at 12 (holding that

 allegations consistent with an ordinary franchise relationship “(e.g. brand standards, a contractual

 right to inspect, a contractual right to terminate for noncompliance, etc.)” do not give rise to


                                                   8
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 10 of 15 PageID 801




 vicarious liability). The Opposition avoids addressing any of the controlling authorities in Marriott

 International’s Motion at 14-16, supra, which make clear that the right to enforce uniform

 standards on a franchisee (Opp. at 16-17) is not sufficient to give rise to vicarious liability. Indeed,

 the bulleted list on pages 16 and 17 of the Opposition, which summarize the Complaint’s relevant

 allegations, demonstrate why this Complaint should be dismissed: none of these allegations

 suggests that Marriott International had control over the day-to-day operations of the Sheraton

 hotels. Madison, 997 So.2d at 1271.

         For these same reasons, the apparent agency claim fails. Providing reservation services or

 a loyalty program for the Sheraton hotels (Opp. at 17, citing Compl. ¶¶48-54) is not sufficient for

 indicating that “the franchisor was in substantial control of the business.” Estate of Miller v. Thrifty

 Rent-A-Car Sys. Inc., 637 F. Supp. 2d 1029, 1041 (M.D. Fla. 2009) (emphasis added) (finding that

 use of name, reservation system and requirements to meet performance standards “are typical of

 franchise relationship” and do not establish vicarious liability). 4

         Marriott International also cited numerous federal courts which, applying similar principles

 of the law of agency, dismissed complaints against franchisors for failure to state a claim. See,

 Marriott Mot. at 15 (citing cases). The Opposition suggests that the existence of an agency

 relationship cannot be determined at this stage but fails to even acknowledge (let alone

 distinguish), a single one of these authorities.

         Plaintiff’s only other response is to suggest that the Sheraton hotels are Marriott




 4
   Apparent agency exists only if: (a) a representation of substantial control by the purported
 principal; (b) reliance on that representation by a third party; and (c) a change in position by the
 third party in reliance on the representation. Bransford, 648 So.2d at 121. The plaintiff must show
 that the purported principal represented to her or acted in such a way as to lead her to believe that
 the purported agent was, in fact, its agent, and that such reliance was reasonable. Jackson Hewitt,
 Inc. v. Kaman, 100 So.3d 19, 32 (2011). The Opposition does not address these elements.

                                                    9
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 11 of 15 PageID 802




 International’s alter-ego. Opp. at 15-17 (contending that “[a]n alter ego relationship may arise

 where ‘a corporate parent exercises complete domination and control over its subsidiary.’”). The

 corporate veil will not be pierced absent pleading of “instrumentality and improper conduct.”

 Raber v. Osprey Alaska, Inc., 187 F.R.D. 675, 679 (M.D. Fla. 1999); Christie v. Bank of Am., N.A.,

 No. 8:13–cv–1371–T–23TBM, 2014 WL 5285987 at *5 (M.D. Fla. Oct. 15, 2014) (finding that

 improper conduct is present only in cases in which “the corporation was a mere device or sham to

 accomplish some ulterior purpose ... or where the purpose is to evade some statute or to accomplish

 some fraud or illegal purpose.”). The Complaint lacks any allegations which could plausibly

 support any instrumentality and improper conduct, and it does not (and cannot in good faith) allege

 that Marriott International exercises complete domination and control over its franchisees.

 III.   THE COMPLAINT               VIOLATES        THE      PROHIBITION         ON      SHOTGUN
        PLEADINGS.

        Shotgun pleadings are prohibited because they are “calculated to confuse the ‘enemy,’ and

 the court, so that theories for relief not provided by law … can be masked.” Weiland v. Palm Beach

 Cnty. Sheriff's Office, 792 F.3d 1313, 1320 (11th Cir. 2015). That is precisely the case here: where

 allegations are made regarding C.K. specifically, the Complaint carefully avoids mentioning which

 Defendant or hotel was allegedly involved in the acts over a five year period from 2008 to 2012,

 referring to “Defendants’ hotels” or “Defendants” collectively and failing to allege what Marriott

 International is alleged to have done. See, e.g., Compl. ¶¶ 61-83. Such “shotgun” pleading denies

 Marriott International the notice to which it is entitled. Weiland, 792 F.3d at 1320.

                                          CONCLUSION

        For the foregoing reasons and those in its Motion, Marriott International respectfully

 requests that the Court grant its motion to dismiss the Complaint with prejudice.




                                                  10
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 12 of 15 PageID 803




 Dated: April 20, 2020                     Respectfully submitted,



                                           s/ Amanda E. Reagan                 ____
                                           Fredrick H.L. McClure
                                           Florida Bar No. 147354
                                           Amanda E. Reagan
                                           Florida Bar No. 92520
                                           DLA PIPER LLP (US)
                                           3111 W. Dr. Martin Luther King Jr. Blvd.
                                           Suite 300
                                           Tampa, Florida 33607-6233
                                           Phone: 813-229-2111
                                           Fax: 813-229-1447
                                           Email: fredrick.mcclure@us.dlapiper.com
                                                  amy.reagan@us.dlapiper.com
                                                  sheila.hall@us.dlapiper.com

                                           Ellen E. Dew (pro hac vice forthcoming)
                                           DLA PIPER LLP (US)
                                           The Marbury Building
                                           6225 Smith Avenue
                                           Baltimore, Maryland 21209
                                           Phone: 410-580-3000
                                           Fax: 410-580-3001
                                           Email: ellen.dew@dlapiper.com

                                           Attorneys for Defendant
                                           Marriott International, Inc.




                               CERTIFICATE OF SERVICE

        I hereby certify that on April 20, 2020, a true and correct copy of the foregoing was
 furnished by CM/ECF to all counsel of record as listed below.

                                           s/ Amanda E. Reagan
                                           Attorney




                                             11
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 13 of 15 PageID 804




                                       SERVICE LIST

 T. Michael Morgan
 Morgan & Morgan, P.A.
 20 North Orange Avenue, 16th Floor
 Orlando, FL 32801
 Phone: 407-418-2031
 Fax: 407-245-3384
 Email: mmorgan@forthepeople.com
         plarue@forthepeople.com
 -and-
 Ashley B. Landers (admitted pro hac vice)
 Morgan & Morgan, P.A.
 333 W. Vine Street, Suite 1200
 Lexington, KY 40507
 Phone: 859-873-7406
 Fax: 859-899-8805
 Email: alanders@forthepeople.com
 -and-
 Paul J. Pennock (admitted pro hac vice)
 Weitz & Luxenberg, P.C.
 700 Broadway
 New York, NY 10003
 Phone: 212-558-5549
 Fax: 212-344-5461
 Email: ppennock@weitzlux.com
         lschultz@weitzlux.com
 Attorneys for Plaintiff C.K.

 Michael A. Holtmann
 Brandon J. Hechtman
 Wicker Smith O’Hara McCoy & Ford, P.A.
 2800 Ponce de Leon Boulevard
 Suite 800
 Coral Gables, FL 33134
 Phone: 305-448-3939
 Fax: 305-441-1745
 Email: mholtmann@wickersmith.com
        bhechtman@wickersmith.com
 -and-
 William N. Shepherd
 Holland & Knight, LLP
 222 Lakeview Avenue, Suite 1000
 West Palm Beach, FL 33401
 Phone: 561-650-8338
 Fax: 561-650-8399


                                             12
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 14 of 15 PageID 805




 Email: william.shepherd@hklaw.com
 -and-
 John M. Hamrick (admitted pro hac vice)
 Holland & Knight, LLP
 1180 West Peachtree Street
 Suite 1800
 Atlanta, GA 30309
 Phone: 404-817-8500
 Fax: 404-881-0470
 Email: john.hamrick@hklaw.com
 Attorneys for Defendant
 Inter-Continental Hotels Corporation

 Laura Topalli
 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
 111 North Orange Avenue
 Suite 1200
 Orlando, FL 32801
 Phone: 407-203-7592
 Fax: 407-648-1376
 Email: laura.topalli@wilsonelser.com
 -and-
 Robert E. Scott, Jr. (admitted pro hac vice)
 Marisa A. Trasatti (admitted pro hac vice)
 Wilson, Elser, Moskowitz, Edelman & Dicker LLP
 500 East Pratt Street
 Suite 600
 Baltimore, MD 21202
 Phone: 410-962-8408
 Fax: 410-962-8758
 Email: robert.scott@wilsonelser.com
        marisa.trasatti@wilsonelser.com
 Attorneys for Defendant
 Hyatt Corporation (incorrectly named as Hyatt Hotels Corporation)

 Michael E. Lockamy
 Bedell, Dittmar, DeVault, Pillans & Coxe, P.A.
 The Bedell Building
 101 East Adams Street
 Jacksonville, FL 32202
 Phone: 904-353-0211
 Fax: 904-353-9307
 Email: mel@bedellfirm.com
 -and-




                                                  13
 EAST\173631596.2
Case 3:19-cv-01412-MMH-MCR Document 94 Filed 04/20/20 Page 15 of 15 PageID 806




 Nicole M. Perry (admitted pro hac vice)
 Jones Day
 717 Texas Street, Suite 3300
 Houston, TX 77002
 Phone: 832-239-3791
 Fax: 832-239-3600
 Email: nmperry@jonesday.com
 -and-
 Bethany K. Biesenthal (admitted pro hac vice)
 Jones Day
 77 West Wacker Drive, Suite 3500
 Chicago, IL 60601
 Phone: 312-782-3939
 Fax: 312-782-8585
 Email: bbiesenthal@jonesday.com
 Attorneys for Defendant
 Hilton Worldwide Holdings, Inc.

 Fredrick H.L. McClure
 J. Trumon Phillips
 DLA PIPER LLP (US)
 3111 W. Dr. Martin Luther King Jr. Blvd.
 Suite 300
 Tampa, Florida 33607-6233
 Phone: 813-229-2111
 Fax: 813-229-1447
 Email: fredrick.mcclure@dlapiper.com
        trumon.phillips@dlapiper.com
        sheila.hall@dlapiper.com
 -and-
 David S. Sager (admitted pro hac vice)
 DLA PIPER LLP (US)
 51 John F. Kennedy Parkway
 Suite 120
 Short Hills, NJ 07078-2704
 Phone: 973-520-2550
 Fax: 973-520-2551
 Email: david.sager@dlapiper.com
 Attorneys for Defendant
 Wyndham Hotels & Resorts, Inc.




                                                 14
 EAST\173631596.2
